UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-1287



DAVID W. JOHNSON,

                                                 Plaintiff - Appellant,

          versus


METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:05-cv-00281-CMH)


Submitted:   January 9, 2007                 Decided:   January 24, 2007


Before TRAXLER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian V. Nelson, II, Rockville, Maryland, for Appellant. Morris
Kletzkin, Mark D. Crawford, Katrina E. Mulligan, FRIEDLANDER,
MISLER, SLOAN, KLETZKIN & OCHSMAN, P.L.L.C., Washington, D.C.;
Joseph E. Kalet, Associate General Counsel, METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David W. Johnson appeals the district court’s order granting

summary judgment to his employer on claims of race discrimination

and retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, and a claim that his employer violated 42 U.S.C.

§ 1981 by refusing to continue a contract of employment based on

race.   We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.   See Johnson v. Metropolitan Washington Airports

Authority, No. 05-281 (E.D. Va. January 24, 2006).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                2